By the Court, Bronson, J.
Although this question seems never to have been decided in this court, it is settled in the court of chancery that the party is only entitled to the expense of printing, for the necessary copies of the points furnished . to the court and counsel on the argument. There *362is no difference in principle between cases upon appeal and those on writs of error, so far as relates to this question, and the practice of the taxing officers should be the same in both courts. We have considered the matter, and- are of opinion that the chancellor has laid down the true rule. There must, therefore, be a re-taxation.
Motion granted.